EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

8. (Currently amended) A method performed by a computing device, the method comprising: 
accessing a playlist defining a sequence of media content items including a first media content item and a second media content item, wherein the computing device is configured to use the accessed playlist to request and receive first data representing the media content items of the accessed playlist, and wherein the computing device is further configured to use the first data to playout the media content items; and 
while at least one of the media content items is being played out by the computing device: 
(a) determining a status of an event, and using the determined status of the event as a basis to determine a condition;
 (b) making a determination that the determined condition has been satisfied; and 
(c) responsive to making the determination that the determined condition has been satisfied, (i) retrieving second data representing a media content item that is related to the 3event and that is not specified in the accessed playlist, and (ii) transmitting the retrieved second data for playout of the media content item related to the event in between playing out the first and second media content items.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
US 2009/0157731 issued Zigler et al., teaches a playlist with songs and a dynamic audio file where the dynamic audio file are time sensitive content such as daily news, sports scores, DJ chatter, etc.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach  A method performed by a computing device, the method comprising: accessing a playlist defining a sequence of media content items including a first media content item and a second media content item; using the accessed playlist, requesting and receiving first data representing the media content items of the accessed playlist, and using the received first data to playout the media content items; while at least one of the media content items represented by the received first data is being played out:(a) determining a status of an event, and using the determined status of the event as a basis to determine a condition; (b) making a determination that the determined condition has been satisfied; and (c) responsive to making the determination that the determined condition has been satisfied, (i) second data representing a media content item that is related to the event and that is not specified in the accessed playlist, and (ii) using the retrieved second data to playout the media content item related to the event in between playing out the first and second media content items.
The applicant's reply also makes evident the reason for allowance, satisfying the record as a whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks filed on 7/19/22  in combination with other claimed features point out the reason that claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2002/0049974 issued to Shnier, teaches customizing a sequence of media files to be played a particular time to a user
US 2004/0163115 issued to Butzer teaches interrupting a live broadcasting event.
US 2007/0282898 issued to Stark et al., teaches playlist with a placeholder for targeted media content to the user
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459